Howard, J.
The report of referees, on which this action *79is founded, was made to this court, and rejected June term, 1848. Sargent v. Hampden, 29 Maine, 70.
The facts of that case are facts in this. It was there held that this court had not the power, even by the consent of the parties in writing, to receive and accept an award of referees, made under a submission entered into before a justice of the peace, conformable to the Revised Statutes, chap. 138, sect. 2.
The agreement of submission was duly executed on April 27, 1846, and provided that the report of the referees, “ being made within one year from this day, to the District Court for said county of Penobscot, the judgment thereon shall be final.” Their report was never made to the District Court, and, of course, no action has been taken upon it in that court, either to “ accept, reject, or recommit the same for further consideration,” or to enter judgment thereon. R. S. chap. 138, sect. 2, 9. After the lapse of one year from the date of the agreement, it ceased to be binding upon the parties, and the proceedings under it, not having been matured, or conformable to the statute, became inoperative and void.
The report cannot be treated as an award at common law, without annulling the agreement of the parties, and substituting in its place a new and different contract. .As an award at common law, it would not be subject to the supervision of the District Court; nor could the parties avail themselves of the right to object to its acceptance for any cause, or to except to the directions of that court, respecting it. All these were positive rights, secured to the parties under their contract of submission, which the law must regard and protect. The Inhabitants of Deerfield v. Pliny Arms, 20 Pick. 480.

Plaintiff nonsuit.